UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2014 Commission File Number: 001-36185 DYNAGAS LNG PARTNERS LP (Translation of registrant's name into English) 97 Poseidonos Avenue & 2, Foivis Street, Glyfada, 16674, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 are the unaudited interim consolidated condensed financial statements of Dynagas LNG Partners LP for the three-month period ended March 31, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DYNAGAS LNG PARTNERS LP (registrant) Dated: June 26, 2014 By: /s/ Tony Lauritzen Tony Lauritzen Chief Executive Officer Exhibit 99.1 DYNAGAS LNG PARTNERS LP CONSOLIDATED CONDENSED FINANCIAL STATEMENTS MARCH 31, 2014 (UNAUDITED) AND DECEMBER 31, 2013 DYNAGAS LNG PARTNERS LP INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of March 31, 2014, (Unaudited) and December 31, 2013 F-2 Unaudited Interim Consolidated Statements of Income for the three month periods ended March 31, 2014 and 2013 F-3 Unaudited Interim Consolidated Statements of Cash Flows for the three month periods ended March 31, 2014 and 2013 F-4 Notes to the Unaudited Interim Condensed Consolidated Financial Statements F-5 DYNAGAS LNG PARTNERS LP Consolidated Balance Sheets As of March 31, 2014 (Unaudited) and December 31, 2013 (Expressed in thousands of U.S. Dollars—except for unit data) March 31, December 31, 2013 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables Prepayments and other assets Due from related party (Note 3 (a)) Total current assets FIXED ASSETS, NET: Vessels, net (Note 4) Total fixed assets, net OTHER NON CURRENT ASSETS: Restricted Cash (Note 5) Deferred Revenue Deferred Charges Due from related party (Note 3(a)) Total assets $ $ LIABILITIES AND PARTNERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Loan from related party (Note 3(b)) — Due to related party (Note 3(a)) — Accrued liabilities Unearned revenue Total current liabilities Deferred revenue Long—term debt, net of current portion (Note 5) Total non-current liabilities Commitments and contingencies (Note 7) — — PARTNERS' EQUITY: Common unitholders: 14,985,000 units issued and outstanding as at March 31, 2014 and December 31, 2013 (Note 8) Subordinated unitholders: 14,985,000 units issued and outstanding as at March 31, 2014 and December 31, 2013 (Note 8) General partner: 30,000 units issued and outstanding as at March 31, 2014 and December 31, 2013 (Note 8) Total partners' equity Total liabilities and partners' equity $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. F-2 DYNAGAS LNG PARTNERS LP Unaudited Interim Consolidated Statements of Income For the three month periods ended March 31, 2014 and 2013 (Expressed in thousands of U.S. Dollars—except for unit and per unit data) Three month period ended March 31 REVENUES: Voyage revenues $ $ EXPENSES: Voyage expenses ) ) Voyage expenses-related party (Note 3(a)) ) ) Vessel operating expenses ) ) General and administrative expenses (Note 3(d)) ) ) Management fees-related party (Note 3(a)) ) ) Depreciation (Note 4) ) ) Operating income OTHER INCOME/(EXPENSES): Interest and finance costs (Notes 5 & 10) ) ) Other, net 34 Total other expenses ) ) Partnership's Net Income $ $ Common unitholders' interest in Net Income $ $ Subordinated unitholders' interest in Net Income $ $ General Partner's interest in Net Income $
